DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 2 – 11, 13 – 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Counts (US 5692525) in view of Crooks (US 7856990) and Phillips (US 5275859).
Regarding claims 2 – 3, 14, 17: Counts teaches an article (cigarette 23) comprising a tobacco rod (tobacco plug 80) and a filter element (combined plug 103) connected to the tobacco rod (Col 8: lines 27 – 45,), said filter element having an end proximal to the tobacco rod (tipped end 72) and an end distal from the tobacco rod defining a mouth end (arrow 110) of the article, wherein said filter element comprises a first section (free-flow filter plug 74) of filter material with a channel formed therein and extending at least partially longitudinally through the first section of filter material, said channel each being adapted for passage of mainstream smoke between said tobacco rod (Col 8: lines 49 – 54) and a second section (free-flow filter 102) of filter material arranged in an end-to-end configuration with said first section of filter material (Col 10: line 55 – Col 11: line 14, fig. 4, where the first filter 74 is connected to the second filter 102 by tipping paper 64, Col 8: lines 26 – 29), 
where the arrangement of the first section of filter being adjacent to the second section of filter promotes turbulent air flow through the device, thus promoting conditions favorable to forming desirable aerosol from the gas-phase and particulate phase constituents released from the heated tobacco portions of the tobacco rod (Col 22: lines 6 – 30).


However Crooks, considered analogous art in the field of cigarettes with filtration elements (Col 2: lines 16 – 31), teaches a comparable article comprising a tobacco rod and a filter element connected to the tobacco rod (Col 4: lines 54 – 67), 
said filter element having an end proximal to the tobacco rod and an end distal from the tobacco rod defining a mouth end of the article (Col 2: lines 32 – 43), 
where said filter element comprises a section of filter material with a plurality channels formed therein and extending at least partially longitudinally through the first section of filter material, said one or more channels each being adapted for passage of mainstream smoke between said tobacco rod and a second section of filter material arranged (Col 12: lines 37 – 65), 
the first section of filter material comprising cellulose acetate and the second section of filter material comprising a gathered polyester web (Col 2: lines 54 – 61); or, alternatively (as to claims 2 and 3) where the first section comprised a gathered polyester web and the second section comprise a cellulose acetate (Col 2: lines 54 – 61, Col 11: lines 1 – 14); and 
where the first and second filter components may comprise a flavorant (Crooks: Col 5: lines 24 – 25).



Additionally, Crooks discloses a smoking article where a plurality of channels extending through the filtration section can be used interchangeable with a single channel extending through the filter section (fig. 5 uses a single channel and figs. 6 – 7 use a plurality of channels). Thus is can be said that Crooks provides evidence where increasing the number of channels through the filter allows for a comparable and sufficient filtering article. 
As Counts discusses, the turbulent airflow caused by the edge interaction between the first and second filter segments improves smoke quality by forming desirable aerosol from the gas-phase and particulate phase constituents released from the heated tobacco portions of the tobacco rod (Col 22: lines 6 – 30), i.e. the interaction between the first and second filter segments based on their respective channels is a result effective variable on the quality of mainstream smoke. It would follow that one of ordinary skill in the art, upon reading Counts in view of Crooks, would realize that using a plurality of channels (as taught by Crooks) in the first and second filtration elements (of primary reference Counts) would have the potential to increase the turbulent air flow across the device as the air passes through a plurality of channels in the first and second filter segments as opposed to a single channel, and thus have the potential to change 

Though teaching the filter rod configuration as claimed, where the first and second filter components may comprise a flavorant (Crooks: Col 5: lines 24 – 25), Counts in view of Crooks does not explicitly teach where the smoke-altering flavorant material is in the form a fiber imbedded within the filter.
However Phillips, considered analogous art in the field of filter components for cigarettes, teaches a comparable filter composition made of the same material, polyester web (Col 9: lines 7 – 10), where the flavoring material comprises a coating on the fibrous material imbedded within the filter, i.e. where the flavoring is incorporated via embedded fibers (Col 14: lines 56 – 66), and where the flavor can optionally be menthol (Col 12: lines 22 – 24). Phillips further teaches where this type of flavor smoke-altering material is beneficial for enhanced flavor delivery when compared to conventional methods (Col 1: line 31 – Col 3: line 25, Col 14: lines 56 – 66). 
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the fibrous flavoring agent of Phillips into Counts and Crooks for use in the same filter component as a simple substitution of one known element for another. The prior art (of Counts in view of Crooks) contains a known cigarette filter which differs from the claimed invention by the modification of the flavoring agent being in the form of an embedded fiber used with the 

Regarding claims 6 and 20, Counts further teaches where the tobacco rod comprises an aerosol-forming material (Col 4: lines 14 – 37).

Regarding claims 13 and 26, Applicant is reminded that apparatus claims are drawn to structural limitations, not to the method of making or using said apparatus. In this case, the limitation “wherein the article is an aerosol-generating smoking article that does not combust tobacco” is drawn to a method of using the article rather than structural limitations and therefore does not impart patentable weight. 
Further, Counts teaches where the article is an aerosol-generating smoking article that does not combust tobacco (Col 5: line 66 – Col 6: line 11).

Regarding claims 4 – 5, 7 – 9, 15 – 19, 21 – 23, 25, and 28, Crooks further teaches where:
the total cross-sectional area of said one or more channels is about 0.5 mm2 to about 15 mm2 (Col 13: line 5 – 8, Claims 4 and 15);
Claims 5, 16, 18, 19, where, as discussed above, the plurality of channels could be in both filter segments);
the tobacco rod comprises an aerosol forming material comprising a polyol (Col 9: lines 7 – 46, Claims 7 and 21);
where the aerosol forming material is present in an amount of about 10 weight percent to about 50 weight percent, based on the combined dry weight of the aerosol forming material and tobacco material (Col 9: lines 30 – 40, Claims 8 and 22);
where the tobacco rod comprises reconstituted tobacco (Col 9: line 47 – Col 10: line 16, Claims 9 and 23); and
where the plurality of channels 48 are positioned along the periphery of the filter section 38 (fig. 7, Col 12: lines 49 – 65, Claim 28): it would be obvious to consider such a disclosed arrangement of the plurality of channels based on the desired air flow pattern through the smoking article.

Regarding claims 10 and 24, Applicant is reminded that apparatus claims are drawn to structural limitations, not to the method of making or using said apparatus. In this case, the limitation “wherein the reconstituted tobacco is manufactured using paper-making type or cast sheet type processes” is drawn to a method of making the article rather than structural limitations and therefore does not impart patentable weight. Further, Crooks teaches where the disclosed article is capable of being manufactured in the claimed method (Col 9: line 47 – Col 10: line 16).

Regarding claims 11 and 25, Phillips further teaches where the flavor can optionally be menthol (Col 12: lines 22 – 24).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Counts (US 5692525) in view of Crooks (US 7856990) and Phillips (US 5275859); and further in view of Zhuang (US 6814786).
Counts, as above in obvious combination with Phillips regarding claim 2, teaches the invention as claimed but teaches an alternative embodiment where the channels are spaced in a predetermined pattern with respect to the tobacco rod (Crooks: Col 12: lines 37 – 65, figs. 5 – 7) and is therefore silent to where the plurality of channels are randomly spaced within the filter material.
However Zhuang, considered analogous art in the field of segmented filters for cigarettes teaches where randomly spaced and misaligned channels through the filter material increase the tortuosity of the air flow through the filter, thus enhancing the removal of unwanted gas-phase constituents from the smoke (Col 8: lines  30 – 61, Col 8: line 62 – Col 9: line 10). 
Thus Counts discloses the claimed invention except for the rearrangement of the channels to be in a random pattern. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the channels to be random, as disclosed by Zhuang, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the channels to be random for the purpose of providing an airflow passage having increased tortuosity to remove more unwanted smoke constituents.

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Counts (US 5692525) in view of Crooks (US 7856990) and Brackman (US 4972853).
As above, regarding claims 2 and 14, Counts in view of Crooks discloses the claimed smoking article having the two filter segments in an end-to-end relationship.
Crooks further teaches where the plurality of channels 48 are positioned along the periphery of the filter section 38 (fig. 7, Col 12: lines 49 – 65, Claim 29). It would be obvious to consider such a disclosed arrangement of the plurality of channels based on the desired air flow pattern through the smoking article.
However, Counts in view of Crooks is silent to where a filter material comprising cellulose acetate is positioned in less than all of said plurality of channels of said first section of filter material.

However Brackman, considered analogous art in the field of cigarette rod filter elements, teaches a comparable device having a filter segment with a channel formed therein (Col 3: lines 1 – 25), where the channel may be empty or filled with cellulose acetate which is loosely packed so that it provides a passage for gas flow with minimum flow resistance (Col 4: line 64 – Col 5: line 35).
That is to say, Brackman discloses where loosely packing the airflow path with cellulose acetate allows for the flow resistance to draw through the cigarette to be adjusted. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the amount of packed channels, as disclosed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to pack some but .

Response to Arguments
Applicant's arguments filed March 24th, 2021 have been fully considered but they are not persuasive. Applicant’s arguments are directed to the appropriateness of the combination of Counts (US 5692525) in view of Crooks (US 7856990) as discussed above.
Applicant’s arguments aver, see Remarks pages 8 – 9, where the smoking articles of Counts and Crooks are not comparable and thus one of ordinary skill in the art would not have been motivated to consider the disclosure of Crooks in modifying the cigarette of Counts. The Examiner does not find this argument to be persuasive. Though Applicant correctly indicates where the intended application of the smoking article of Counts is for use in a peripheral electric heating device, Applicant erroneously concludes that any modification or consideration by one of ordinary skill in the art to the filtration means within the smoking article would be unreasonable to one of ordinary skill. Though Counts discloses a minimal desired filtration (Col 3: lines 1 – 4), Counts explicitly considers using two filtration segments of differing diameter to effect the smoke flow properties through the device and delivered to the user (Col 23: lines 6 – 30, “In this regard, it is to be noted that the free-flow filter 74 of the tobacco rod 60 presents edges 73 and 75 at the transitions between it and the void 91 on one side and between it and the free-flow filter 102 on the other, respectively. These edges 73 and 75 are a consequence of the free-flow filter 74 having a smaller inside radius than either of the other two, adjacent regions (the void 91 and space enclosed within the flee-flow filter 102). It is believed that these edges 73 
Crooks teaches where the plurality of channels is an obvious substitute for a single channel to provide unimpeded flow of aerosol through the device (Col 12: lines 37 – 48), comparable to the unimpeded flow of the single channel of Counts (Col 8: lines 30 – 45).
The Examiner maintains where the two disclosures are comparable because they teach aerosol producing devices while considering the flow of the formed aerosol through the device. Both smoking articles function in the same way in that they form an aerosol which passes through the column to the user.

Applicant further avers where Counts teaches away from altering the filtration method because Counts discloses a free-flow filter element (see Remarks pages 9 – 10) and where such a combination does not have a reasonable expectation of success (see Remarks pages 11 – 12). The Examiner respectfully disagrees because Crooks explicitly teaches where the plurality of channels provide unimpeded mainstream aerosol flow through the filter section (Col 12: lines 37 – 48) and where the embodiment having a plurality of channels (fig. 4) is functional in the same capacity as the embodiment where the filter element comprises a hollow section, i.e. single through-passageway (Col 12: lines 25 – 65). Therefore, the prior art teaches where the plurality of channels function in the same way to conduct air through the smoking article and that the plurality of channels could reasonably transmit aerosol in the same way as the single channel of the primary reference.

Remarks pages 13 – 14. The Examiner respectfully disagrees because Phillips explicitly teaches where “either the inner member 120 or outer member 122 … is an assemblage such as a nonwoven web or continuous tow of spontaneously wettable fibers as described herein, having thereon an application of an additive as described herein. Typical additives include agent(s) and/or selective removal additive” (Col 14: lines 4 – 14). Though teaching where a flavored overwrap is the preferred embodiment, Phillips explicitly discloses where flavorant can be imbedded into the inner filter core.

Applicant further avers where Brackmann does not teach the reasoning through which one of ordinary skill in the art would arrive at the features as recited in claim 27, i.e. where less than all of the channels are packed with a filter material, see Remarks pages 14 – 15. The Examiner respectfully disagrees and maintains that the disclosure of packing density would apprise on of ordinary skill in the art to consider packing the channels with a similarly variable amount of filtration amount to achieve a comparable result of altering the draw of aerosol through the device.

Applicant further avers where the newly added claims, which recite where the channels are positioned along the periphery of the first section of filter material, are not disclosed by the previously discussed combination because Counts discloses the free-filter plug acts as flow constriction and it would therefore be non-obvious to include peripheral channels, see Remarks page 15. The Examiner respectfully disagrees and avers where one of ordinary skill in the art at .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN T WILLETT whose telephone number is (469)295-9166.  The examiner can normally be reached on Monday - Friday: 730AM - 4PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.T.W./Examiner, Art Unit 1747                                                                                                                                                                                                        



/Michael J Felton/            Primary Examiner, Art Unit 1747